OMB APPROVAL UNITED STATES OMB Number: 3235-0058 SECURITIES AND EXCHANGE COMMISSION Expires: April 30, 2009 Washington, D.C. 20549 Estimated average burden hours per response 2.50 FORM 12b-25 SEC FILE NUMBER 000-09974 CUSIP NUMBER NOTIFICATION OF LATE FILING (Check one): o Form 10-KSB o Form 20-F x Form 11-K o Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: December 31, 2008 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I  REGISTRANT INFORMATION Enzo Biochem, Inc. Full Name of Registrant N/A Former Name if Applicable 527 Madison Ave Address of Principal Executive Office (Street and Number) New York, New York 10022 City, State and Zip Code PART II  RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N- SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountants statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III  NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Enzo Biochem, Inc. (the Registrant) is unable to file its Annual Report on Form 11-K (the 11-K) relating to its Salary Reduction Profit Sharing Plan for the period ended December 31, 2007 within the prescribed time without unreasonable effort or expense due to unanticipated delays in the collection and compilation of certain information for preparation of the Registrants financial statements and completion of the related audit. The Registrant will file the 11-K on or before the fifteenth calendar day following the prescribed due date. PART IV  OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Robert H. Cohen 801-6907 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). o Yesx No Form 10Q Period ended April 30, 2009 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Enzo Biochem, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date June 30, 2009 By /s/Barry Weiner Name: Barry Weiner Title: President and Chief Financial Officer
